DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of the crystal structure of table A’ in the reply filed on 10 Nov, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants have elected the crystal structure of table A’.  A search was conducted for this invention, and it was determined to be novel and unobvious over the prior art.  Following Markush practice, the search was expanded to the crystal structures of claim 4, which were also determined to be both novel and unobvious over the prior art, for the same reason that the parent application was found allowable.
The search was then expanded to the independent claim (claim 1), and a reference was found that anticipated this claim.

Claims Status
Claims 4-16 are pending.

Claim Objections
first objection
Claim 4 is objected to because of the following informalities:  it is improper to refer to figures outside of the claims as claim limitations (MPEP 2173.05(s)).  This claim uses figures 9-14 to describe claim limitations.  Appropriate correction is required.

second objection
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duncan et al (US 20180044378, cited by applicants).

	Duncan et al describes the deprotection of compound (I) to form compound (II) (example 7, paragraphs 407 and 408).  Iced isopropanol is mixed with acetyl chloride (which forms HCl), then compound (I) added to form a slurry (paragraph 408).

	Duncan et al is applicant’s own work, and may be able to overcome this rejection using one of the exceptions under 35 USC 102(b)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al (US 20180044378, cited by applicants) in view of Palladino et al (Org. Lett. (2012) 14(24) p6346-6349).

Duncan et al describes the deprotection of compound (I) to form compound (II) (example 7, paragraphs 407 and 408).  Iced isopropanol is mixed with acetyl chloride (which forms HCl), then compound (I) added to form a slurry (paragraph 408).  Please note that this reference anticipates claim 1.
The difference between this reference and the remaining claims is that this reference uses a different deprotection cocktail than applicant has claimed.
Palladino et al discuss cleavage and deprotection of peptides using HCl in a fluoro alcohol (title).  0.1M HCl in trifluoroethanol cleanly and rapidly removes Boc residues (abstract).  Triisopropyl silane is commonly used as a scavenger to minimize side reactions (p6346, 2nd column, 1st paragraph), and does not interfere with the deprotection reaction (p6348, 2nd column, 1st paragraph).  This reference shows an alternative deprotection scheme.
Therefore, it would be obvious to use the deprotection scheme of Palladino et al, for the rapid removal of Boc residues, as described by that reference.  As this was demonstrated to be effective, an artisan in this field would attempt this solvent system with a reasonable expectation of success.  Please note that this is a simple substitution of one element (the cleavage scheme of Duncan et al) for another (the cleavage scheme of Palladino et al), yielding expected results (removal of the Boc protecting groups).
Palladino et al uses a mixture of TFE and HCl, and mentions using TIIS as a scavenger, rendering obvious claim 2.
Duncan et al uses a slurry of compound (I) for their deprotection step, rendering obvious claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending Application No. 16/813,380 (US 20200308221) in view of Palladino et al (Org. Lett. (2012) 14(24) p6346-6349).
Competing claim 1 describes a peptide fragment Boc-d-Arg-DMT-OBn.  Competing claim 16 describes a method of using this fragment (or a genus containing it) to synthesize a genus that includes compound (I) of the instant claims.  Using the standard amino acids and protecting groups that match the fragment of competing claim 1 generates compound (I).  
The difference between this reference and the instant claims is that this reference does not discuss deprotection of the Boc groups.
Palladino et al discuss cleavage and deprotection of peptides using HCl in a fluoro alcohol (title).  0.1M HCl in trifluoroethanol cleanly and rapidly removes Boc residues (abstract).  Triisopropyl silane is commonly used as a scavenger to minimize side reactions (p6346, 2nd column, 1st paragraph), and does not interfere with the deprotection reaction (p6348, 2nd column, 1st paragraph).  This reference shows an alternative deprotection scheme.
Therefore, it would be obvious to use the deprotection scheme of Palladino et al, for the rapid removal of Boc residues, as described by that reference.  As this was demonstrated to be effective, an artisan in this field would attempt this solvent system with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

second rejection
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,961,273 in view of Palladino et al (Org. Lett. (2012) 14(24) p6346-6349). 

Competing claims 1-4 describe a synthesis scheme that leads to compound 10, which is identical to compound (I) save that the protecting groups are not defined as Boc.
The difference between the competing claims and the instant claims is that the competing claims do not specify how this final compound is deprotected.
Palladino et al discuss cleavage and deprotection of peptides using HCl in a fluoro alcohol (title).  0.1M HCl in trifluoroethanol cleanly and rapidly removes Boc residues (abstract).  Triisopropyl silane is commonly used as a scavenger to minimize side reactions (p6346, 2nd column, 1st paragraph), and does not interfere with the deprotection reaction (p6348, 2nd column, 1st paragraph).  This reference shows an alternative deprotection scheme.
Therefore, it would be obvious to use the deprotection scheme of Palladino et al, for the rapid removal of Boc residues, as described by that reference.  As this was demonstrated to be effective, an artisan in this field would attempt this solvent system with a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658